


EXHIBIT 10.1




FIDELITY SOUTHERN CORPORATION
FIDELITY BANK
EMPLOYMENT AGREEMENT
FOR
JAMES B. MILLER, JR.




THIS EMPLOYMENT AGREEMENT (“Agreement”), is entered into this 21st day of
December 2012, effective as of the 1st day of January 2013, by and among
FIDELITY SOUTHERN CORPORATION (“Fidelity Southern”), a Georgia corporation,
FIDELITY BANK (the “Bank”), a Georgia banking corporation, and James B. Miller,
Jr. (“Miller”). Fidelity Southern and the Bank are referred to collectively as
“Fidelity. ” The Employment Agreement among Fidelity and Miller dated January
18, 2007, as amended effective December 16, 2008, January 1, 2010, and January
1, 2012, (the “2008 Agreement”) is hereby terminated and replaced by this
Agreement effective as of January 1, 2013; provided, however, that Miller shall
retain all rights to any incentive compensation payable under the 2008 Agreement
that was earned and payable as of the date hereof.
WHEREAS, Miller is the Chairman and Chief Executive Officer of Fidelity Southern
and the Bank;
WHEREAS, Fidelity Southern and the Bank agree to continue to employ Miller as
Chief Executive Officer, subject to his election, to provide the services set
forth herein; and
WHEREAS, Miller agrees to accept such employment and to continue to provide such
services in accordance with the terms and conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual promises herein made and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.     Employment/Duties.
(a)    Fidelity Southern and the Bank shall employ Miller as the Chief Executive
Officer during the term of his employment as set forth in this Agreement and
Miller hereby accepts such employment. Miller also agrees to serve as the
Chairman of the Board of Directors of Fidelity Southern and of the Bank
(collectively, the “Board”) upon his election to such positions.
(b)    Miller shall be the senior executive officer of Fidelity Southern and the
Bank and shall be responsible for the strategic and general operations of the
business of Fidelity and shall have such authority consistent with such
positions and necessary for the conduct of such business under the general
direction of the Board.
(c)    Miller agrees that he will at all times and to the best of his ability
and experience faithfully perform all of the duties that may be required of him
pursuant to the terms of this Agreement and shall comply with all policies and
procedures adopted by the Board or any committee thereof. Miller shall devote
his full business time to the performance of his obligations hereunder.

1

--------------------------------------------------------------------------------




(d)    The term of employment of Miller shall be for a term of three (3) years,
commencing as of January 1, 2013, and may be extended upon written agreement of
the parties.
(e)    Miller shall be prohibited from serving as a director of other businesses
and as a member of any committee of the board(s) of directors thereof unless the
Board formally has approved such service before Miller becomes any such director
or member of any committee of such board(s) of directors.
2.    Compensation.
(a)    Base Salary. During the term of the employment of Miller hereunder,
Fidelity will pay to Miller an aggregate base salary (“Base Salary”) at the rate
of $750,000 per year, payable in arrears in equal semi-monthly payments, subject
to applicable withholdings and deductions. In the event of the disability of
Miller, to the extent payments are received by him under any employer sponsored
disability program and/or under any disability policy the premiums of which are
paid by Fidelity, the payments hereunder are to be reduced by an amount equal to
any such disability payments that are intended to replace all or a portion of
any compensation Miller loses due to such disability.
(b)    Incentive Compensation. Fidelity shall pay to Miller the incentive
compensation (“Incentive Compensation”) determined as set forth in Attachment A
hereto. Miller shall be eligible to participate in incentive plans and programs
hereafter adopted as determined by the Board or the Compensation Committee of
the Board.
(c)    Employee Benefit Programs. Miller shall be eligible to participate in all
employee benefit programs, including medical, dental and hospitalization
programs, now or hereafter made available by Fidelity to its employees and/or
executives, subject to terms and conditions of such programs, including
eligibility. It is understood that Fidelity reserves the right to modify and
rescind any program or adopt new programs in its sole discretion.
(d)    Life Insurance for Fidelity.
(i)    Fidelity may, in its sole discretion, maintain key man life insurance on
the life of Miller and designate Fidelity as the beneficiary. Miller agrees to
execute any documents necessary to effect the issuance of such policy.
(ii)    Miller hereby acknowledges that he has consented to the purchase and
maintenance by Fidelity of the Split Dollar Insurance Plan (the “Split Dollar
Plan”) in the face amount of $400,000 dated October 3, 1984 (including all
amendments and replacement and substitute policies, as hereafter mutually agreed
in writing). The policies purchased and maintained by Fidelity under the Split
Dollar Plan shall be maintained by Fidelity at all times hereafter, including
after the termination of this Agreement or Miller’s Termination of Employment.
In addition, Fidelity agrees to maintain three Flexible Premium Adjustable Life
Insurance, Universal Life policies issued by Great-West Life & Annuity Insurance
Company (“Great-West”) one in the face amount of $6 million, one issued by Life
Investors Insurance Company of America (“Life Investors”) in the face amount of
$800,000 and one issued by Mass Mutual Financial Group (“Mass Mutual”) in the
face amount of $800,000 (including all replacement and substitute policies, as
hereafter mutually agreed in writing) each of which is payable to beneficiaries
designated by Miller or his estate or trust in lieu thereof, at all times
hereafter (except as provided in Section 3(e)), regardless of the termination of
this Agreement or

1

--------------------------------------------------------------------------------



Miller’s Termination of Employment hereunder including a Termination of
Employment pursuant to Section 3.
(e)    Vacation. Miller is entitled to five (5) weeks vacation each year.
Vacation shall be taken at such times as not to materially interfere with the
business of Fidelity. The vacation time must be taken prior to the end of each
calendar year or as otherwise mutually agreed in writing, otherwise it expires
to the extent not taken.
(f)    Expenses. Fidelity shall pay all reasonable expenses incurred by Miller
in the performance of his responsibilities and duties for Fidelity, including
without limitation, dues payable to the Atlanta Athletic Club and the Capital
City Club and to such reasonable civic organizations of Miller’s choice. Miller
shall submit to Fidelity periodic statements of all expenses so incurred in
accordance with the policies of Fidelity then in effect. Subject to such reviews
as Fidelity may deem reasonably necessary, Fidelity shall, promptly in the
ordinary course of business, reimburse Miller for the full amount of all such
expenses advanced by Miller.
(g)    Automobile. Fidelity will continue to provide Miller with an appropriate
automobile for his use and will maintain and insure it at Fidelity's expense. At
least annually, Miller, in accordance with the Bank’s procedure, shall report
business and personal usage of the automobile.
3.    Early Termination.
(a)    For Cause.
(i)    Notwithstanding the foregoing, Miller may have a Termination of
Employment by the Board “for cause” (as hereinafter defined) at any time upon 10
business days' prior written notice. The term “for cause” shall mean (A) the
commission of a felony or any other crime involving moral turpitude or the
pleading of nolo contendere to any such act, (B) the commission of any act or
acts of dishonesty when such acts are intended to result or result, directly or
indirectly, in gain or personal enrichment of Miller or any related person or
affiliated company and are intended to cause harm or damage to Fidelity
Southern, the Bank or their subsidiaries, (C) the illegal use of controlled
substances, (D) the misappropriation or embezzlement of assets of Fidelity
Southern, the Bank or their subsidiaries, (E) the breach of any other material
term or provision of this Agreement to be performed by Miller (other than
pursuant to Sections 4, 5, 6 or 7) which have not been cured within thirty (30)
days of receipt of written notice of such breach from the Board, or (F) the
breach of any provision of Section 4, 5, 6 or 7 during his employment.
(ii)    Upon a Termination of Employment for cause, Fidelity shall have no
further obligation to pay any compensation to Miller or make available to Miller
participation under any employee benefit program for periods after the effective
date of the Termination of Employment for cause. Upon such a Termination of
Employment, the Base Salary which accrued as of the termination date and accrued
but unused vacation pay will be paid after the effective date of termination on
the next normal payroll payment date.
(b)    Other Termination by Fidelity.
(i)    Miller may have a Termination of Employment by Fidelity for any reason
(other than for cause, death or total disability (as defined in Section
3(d)(iii) below)) at

2

--------------------------------------------------------------------------------



any time upon at least 90 days' prior written notice. Upon such a Termination of
Employment, the Base Salary which accrued as of the termination date and accrued
but unused vacation pay will be paid after the effective date of termination on
the next normal payroll payment date. Any Incentive Compensation that may be
payable pursuant to Section 2(b) relating to the periods of employment prior to
the Termination of Employment shall be paid at such times and in such amounts as
set forth in Attachment A. Miller's right to additional compensation after the
effective date of termination shall cease, except that if Miller executes a
“Release” (as defined below) and the period for revocation of the Release
expires before the scheduled commencement date of payment, then beginning on the
first regular payroll date of Fidelity which occurs at least ninety (90) days
following Miller's Termination of Employment (other than for cause, disability
or death) (the "Severance Commencement Date") Miller will be entitled to the
compensation described in this Section.
(ii)    Miller will be paid severance equal to the excess of (i) three times
Miller's Base Salary at the time of the Termination of Employment over (ii) the
sum of (A) any other severance or other similar benefits which contingently or
otherwise exist as of the date of this Agreement under any other arrangement
between Miller and Fidelity or any Affiliate, plus (B) the aggregate amount
initially contingently payable under Section 8, plus (C) any amount of reduction
provided under this Section regarding adjustments relating to Code Section 280G
(the “Severance Payment.”) The Severance Payment will be made net of all
required Federal and State withholding taxes and similar required withholdings
and authorized deductions. If Miller is not a Specified Employee (as defined in
Section 22(b)), the Severance Payment will be payable in 72 equal semi-monthly
installments commencing on the 15th or last day of the month immediately
following the Severance Commencement Date, whichever date occurs first, and then
continuing on the 15th and last day of each calendar month thereafter until all
such installments are paid. If Miller is a Specified Employee, the Severance
Payment shall not be payable until the first 15th or last day of the month which
is at least six months after the Termination of Employment. All installments,
which would have otherwise been required to be made over such six-month period
if Miller had not been a Specified Employee, shall be paid to Miller in one lump
sum payment on the first 15th or last day of the month which is at least six
months after the Termination of Employment. After the lump sum payment, the
remaining semi-monthly installments (each equal to 1/72 of the Severance
Payment) will continue on the 15th and last day of each calendar month until all
such installments are paid.
(iii)    Additionally, after the Termination of Employment by Fidelity (other
than for cause, disability, or death), the employee welfare benefits as provided
in Section 2(c) shall be continued for eighteen (18) months from the date of
termination at a cost to Miller not to exceed the amounts paid by executives for
such employee welfare benefits; provided, however, that if continued
participation in any of such employee welfare benefit plans is not possible
under the terms of such plans or any provision of law, or any provision of law
would create any adverse tax effect for Miller or Fidelity, due to such
participation, Fidelity will provide substantially identical benefits directly
or through an insurance arrangement or pay Miller’s costs for such welfare
benefits if continued by Miller, including as permitted under ERISA so long as
such alternative benefits or payments do not result in Fidelity being subject to
excise taxes. Notwithstanding the above, if Miller is a Specified Employee and
if Fidelity determines that any portion of such employee welfare benefits are
subject to Section 409A of the Code, then to the extent necessary to avoid
taxation under Section 409A, Miller will be required to pay for such employee
welfare benefits during the six-month period following his Termination of

3

--------------------------------------------------------------------------------



Employment; provided; however, that on the first day after the end of such
six-month period, Fidelity will reimburse Miller for such payments so long as
such reimbursement does not subject Fidelity to the imposition of excise taxes.
Notwithstanding the foregoing, in the event Miller is not entitled to a
Severance payment in accordance with the provisions of the prior paragraph, then
effective on the first regular payroll date of Fidelity which occurs at least
ninety (90) days following Miller's Termination of Employment, Miller's right to
any further such welfare benefits shall cease.
(iv)    For purposes of this Agreement, the term “Release” means a general
release that releases Fidelity Southern, the Bank, their affiliates,
shareholders, directors, officers, employees, employee benefit plans,
representatives, and agents and their successors and assigns from any and all
employment related claims Miller or Miller’s successors and beneficiaries might
then have against them (excluding any claims for vested benefits under any
employee pension plan of Fidelity).
(v)    If Miller violates any of the undertakings set forth in Sections 4, 5, 6
and 7 of this Agreement after the Termination of Employment, any additional
compensation and benefits under Sections 3(b)(i) & 3(b)(ii) shall cease.
(vi)    Subsequent to the date of any written notice of termination provided to
Miller pursuant to Section 3(b) or by Miller to Fidelity pursuant to Section
3(c)(ii), Fidelity shall engage the independent accounting firm regularly
utilized by Fidelity (“Accounting Firm”) to provide to Fidelity and Miller, at
Fidelity's expense, a determination of whether any compensation payable to
Miller pursuant to Sections 3(b)(i) & 3(b)(ii) (alone or when added to all other
compensation paid or payable to Miller by Fidelity) constitutes a “parachute
payment” (“Parachute Payment”) as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”). If the Accounting Firm determines
that any compensation payable to Miller pursuant to Sections 3(b)(i) & 3(b)(ii)
(alone or when added to all other compensation paid or payable to Miller by
Fidelity) constitutes a Parachute Payment, the Accounting Firm shall also
determine: (A) the amount of the excise tax to be imposed under Section 4999 of
the Code; (B) whether Miller would realize a greater amount after Federal and
Georgia income taxes (assuming the highest marginal rates then in effect apply)
if the compensation payable to Miller pursuant to Sections 3(b)(i) & 3(b)(ii)
were reduced (assuming latest payments are reduced first) so that no amount
payable to Miller hereunder (alone or when added to all other compensation paid
or payable to Miller by Fidelity) constitutes a Parachute Payment than he would
realize after Federal and Georgia income taxes (assuming the highest marginal
rates then in effect apply) and after imposition of the excise tax under Section
4999 of the Code if the amounts payable to Miller hereunder were not so reduced;
and (C), if the Accounting Firm determines in (B) above that Miller would
realize a higher amount if the compensation payable to Miller were so reduced,
the amount of the reductions. All determinations shall be made on a present
value basis. The Accounting Firm shall provide to Fidelity and to Miller a
written report of its determinations hereunder no later than forty-five (45)
days prior to the termination date. No later than fifteen (15) days following
his receipt of the report from the Accounting Firm, Miller will notify Fidelity
in writing of any disagreement with said report, and, in such case, Fidelity
shall direct the Accounting Firm to promptly discuss its determinations with an
accountant or counsel designated by Miller in his written notice and seek to
reach an agreement regarding same no later than fifteen (15) days prior to the
termination date, with Fidelity and Miller, each bearing the cost of their own
accountants or counsel. If no

4

--------------------------------------------------------------------------------



agreement can be reached within thirty (30) days after the expiration of said
fifteen (15) day period, the matter shall be promptly submitted to binding
arbitration under Section 16 hereof by either party. The determinations so made
shall be binding on the parties. If it is determined hereunder that Miller would
realize a greater amount after Federal and Georgia income taxes (assuming the
highest marginal rates then in effect apply) if the compensation payable to him
pursuant to Sections 3(b)(i) & 3(b)(ii) were reduced (assuming latest payments
are reduced first) so that no amount payable to Miller hereunder constitutes a
Parachute Payment, then the amounts payable to Miller pursuant to Sections
3(b)(i) & 3(b)(ii) shall be so reduced.
(vii)    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code, it is possible that amounts will have been paid or distributed
to Miller that should not have been paid or distributed under this Section 3(b)
(“Overpayments”), or that additional amounts should be paid or distributed to
Miller under this Section 3(b) (“Underpayments”). If based on either the
assertion of a deficiency by the Internal Revenue Service against Fidelity or
Miller, which assertion has a high probability of success, or controlling
precedent or substantial authority, an Overpayment has been made, that
Overpayment will be treated for all purposes as a loan ab initio that Miller
must repay to Fidelity immediately together with interest at the applicable
Federal rate under Section 7872 of the Code; provided, however, that no loan
will be deemed to have been made and no amount will be payable by Miller to
Fidelity unless, and then only to the extent that, the deemed loan and payment
would either reduce the amount on which Miller is subject to tax under Section
4999 of the Code or generate a refund of tax imposed under Section 4999 of the
Code. If based upon controlling precedent or substantial authority, an
Underpayment has occurred, the amount of that Underpayment will be paid to
Miller promptly by Fidelity. Whether an Overpayment or Underpayment has occurred
may be determined in substantially the same manner as the original
determination.
(viii)    Fidelity and Miller shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of Fidelity or
Miller, as the case may be, reasonably requested by the Accounting Firm, and
otherwise cooperate with the Accounting Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by this Section
3(b).
(ix)    The Federal, state and local income or other tax returns filed by Miller
shall be prepared and filed on a consistent basis with the determination with
respect to the excise tax payable by Miller. Miller, at the request of Fidelity,
shall provide Fidelity true and correct copies (with any amendments) of his
Federal income tax return as filed with the Internal Revenue Service and
corresponding state and local tax returns, if relevant, as filed with the
applicable taxing authority, and such other documents reasonably requested by
Fidelity, evidencing such conformity.
(c)    Termination by Miller.
(iii)    Miller may have a Termination of Employment by Miller at any time upon
at least 90 days' prior written notice to Fidelity. Upon such Termination of
Employment Miller's right to compensation after the effective date of
termination shall cease. Upon such a Termination of Employment, the Base Salary
which accrued as of the termination date and accrued but unused vacation pay
will be paid after the effective date of termination on the next normal payroll
payment date.

5

--------------------------------------------------------------------------------



(ii)    Notwithstanding the foregoing, if Fidelity fails to perform any of its
material obligations hereunder and such failure continues for sixty (60) days
after written notice thereof by Miller to the Board, termination by Miller of
this Agreement for such failure shall be deemed to constitute a Termination of
Employment by Fidelity without cause under Section 3(b) of this Agreement. A
reduction in the responsibilities and authority of Miller as provided in Section
l(b) shall constitute a breach of a material obligation of Fidelity hereunder.
(d)    Termination Upon Death or Disability.
(i)    Miller shall have a Termination of Employment upon his death, or (10)
business days after written notice by Fidelity of termination during the
continuance of the total disability (as hereinafter defined) of Miller.
(ii)    Upon Termination of Employment upon death or by Fidelity upon total
disability, Miller's right to compensation after the effective date of
termination shall cease. Upon such a Termination of Employment, the Base Salary
which accrued as of the termination date and accrued but unused vacation pay
will be paid after the effective date of termination on the next normal payroll
payment date. Fidelity shall have no obligation to pay any compensation for
periods after the effective date of such termination under this Section 3(d).
(iii)    The term “total disability” means the inability of Miller to
substantially perform his duties hereunder for a continuous period of ninety
(90) days unless such period is extended in writing by Fidelity, in which event,
for such greater period. Total disability shall be deemed to commence upon the
expiration of such continuous ninety (90) day period or such greater period, if
so extended. In the event of any dispute as to the “total disability” of Miller
or the expiration of said ninety (90) day period or such greater period, if so
extended, the matter shall be resolved by the decision of a single physician,
serving as an arbitrator, mutually selected or appointed in accordance with the
rules of the American Arbitration Association, Atlanta, Georgia. The decision of
the arbitrator shall be binding on all parties hereto. Miller agrees to submit
medical records requested and to submit to such examination and testing
reasonably requested by such physician.
(e)    Life Insurance Policies. Termination of this Agreement or the benefits
payable hereunder for any reason, including pursuant to Section 3(a), (b), (c)
or (d) hereof, shall not terminate the duty of Fidelity to maintain or continue
the Split Dollar Plan, or the insurance policies with Great-West, Life Investors
and Mass Mutual pursuant to Section 2(d) hereof, including any replacement or
substitute plans or policies hereafter mutually agreed to in writing.
Notwithstanding any other provision of this Agreement, if Miller is a Specified
Employee and if Fidelity determines that the maintenance of the Split Dollar
Plan, or the insurance policies with Great-West, Life Investors and Mass Mutual
is subject to Section 409A of the Code, then, to the extent necessary to avoid
taxation under Section 409A, Miller will be required to pay for the maintenance
of the Split Dollar Plan, and the insurance policies with Great-West, Life
Investors and Mass Mutual during the six-month period following his Termination
of Employment; provided; however, that on the first day after the end of such
six-month period, Fidelity will reimburse Miller for such payments.
4.    Covenant Not to Compete. Miller agrees that during his employment with
Fidelity and for a period of eighteen (18) months after Miller’s Termination of
Employment for any reason other than a Termination of Employment by Fidelity,
that Miller shall not, on his own

6

--------------------------------------------------------------------------------



behalf or on another’s behalf, work in any management or executive capacity in
the business of providing banking or banking related services. This restriction
shall apply only within a 50-mile radius of 3490 Piedmont Road, Atlanta, Georgia
30305. Miller agrees that because of the nature of Fidelity’s business, the
nature of Miller’s job responsibilities, and the nature of the Confidential
Information and Trade Secrets of Fidelity which Fidelity will give Miller access
to, any breach of this provision by Miller would result in the inevitable
disclosure of Fidelity’s Trade Secrets and Confidential Information to its
direct competitors.
5.    Non-Solicitations of Clients and Customers. Miller agrees that during his
employment with Fidelity and for a period of eighteen (18) months after Miller’s
Termination of Employment for any reason, Miller will not directly or indirectly
solicit, contact or call upon any client or customer of Fidelity for the purpose
of providing banking or banking related services other than through Fidelity.
This restriction shall apply only to any client or customer of Fidelity with
whom Miller had material contact during the last twelve months of Miller’s
employment with Fidelity. “Material contact” means interaction between Miller
and the client or customer which takes place to further the business
relationship. “Clients” and “customers” include, but are not limited to,
depositors and commercial, SBA or construction loan customers.
6.    Non-Solicitations of Employees. Miller agrees that during his employment
with Fidelity and for a period of eighteen (18) months after Miller’s
Termination of Employment for any reason, Miller will not recruit, hire or
attempt to recruit or hire, directly or by assisting others, any other employee
of Fidelity with whom Miller had material contact during Miller’s employment
with Fidelity. This restriction shall apply only to recruiting, hiring or
attempting to recruit or hire any employee for the purpose of working in the
business of providing banking or banking related services.
7.    Confidentiality, Proprietary Information and Inventions.
(a)    During the term of Miller’s employment with Fidelity, and at all times
thereafter, Miller shall not use or disclose to others, without the prior
written consent of Fidelity, any Trade Secrets (as hereinafter defined) of
Fidelity, or any subsidiary thereof or any of their customers, except for use or
disclosure thereof in the course of the business of Fidelity (or that of any
subsidiary), and such disclosure shall be limited to those who have a need to
know.
(b)    During the term of Miller’s employment with Fidelity, and for eighteen
(18) months after Miller’s Termination of Employment for any reason, Miller
shall not use or disclose to others, without the prior written consent of
Fidelity, any Confidential Information (as hereinafter defined) of Fidelity, or
any subsidiary thereof or any of their customers, except for use or disclosure
thereof in the course of the business of Fidelity (or that of any subsidiary),
and such disclosure shall be limited to those who have a need to know.
(c)    Upon Miller’s Termination of Employment for any reason, Miller shall not
take with him any documents or data of Fidelity or any subsidiary or of any
customer thereof or any reproduction thereof and agrees to return any such
documents and data in his possession at that time.
(d)    Miller agrees to take reasonable precautions to safeguard and maintain
the confidentiality and secrecy and limit the use of all Trade Secrets and
Confidential Information of Fidelity and all subsidiaries and customers thereof.

7

--------------------------------------------------------------------------------



(e)    Trade Secrets shall include only such information constituting a “Trade
Secret” within the meaning of subsection 10-1-761(4) of the Georgia Trade
Secrets Act of 1990, including as hereafter amended. Confidential Information
shall include all information and data which is protectable as a legal form of
property or non-public information of Fidelity or their customers, excluding any
information or data which constitutes a Trade Secret.
(f)    Trade Secrets and Confidential Information shall not include any
information (A) which becomes publicly known through no fault or act of Miller;
(B) is lawfully received by Miller from a third party after Termination of
Employment without a similar restriction regarding confidentiality and use and
without a breach of this Agreement; or (C) which is independently developed by
Miller and entirely unrelated to the business of providing banking or banking
related services.
(g)    Miller agrees that any and all information and data originated by Miller
while employed by Fidelity and, where applicable, by other employees or
associates under Miller’s direction or supervision in connection with or as a
result of any work or service performed under the terms of Miller’s employment,
shall be promptly disclosed to Fidelity, shall become Fidelity's property, and
shall be kept confidential by Miller. Any and all such information and data,
reduced to written, graphic, or other tangible form and any and all copies and
reproduction thereof shall be furnished to Fidelity upon request and in any case
shall be returned to Fidelity upon Miller’s Termination of Employment.
(h)    Miller agrees that Miller will promptly disclose to Fidelity all
inventions or discoveries made, conceived, or for the first time reduced to
practice in connection with or as a result of the work and/or services Miller
performs for Fidelity.
(i)    Miller agrees that he will assign the entire right, title, and interest
in any such invention or inventions and any patents that may be granted thereon
in any country in the world concerning such inventions to Fidelity. Miller
further agrees that Miller will, without expense to Fidelity, execute all
documents and do all acts which may be necessary, desirable, or convenient to
enable Fidelity, at its expense, to file and prosecute applications for patents
on such inventions, and to maintain patents granted thereon.
8.    Consideration for Non-Compete, Non-Solicitation and Non-Disclosure
Provisions. In consideration of Miller’s undertakings set forth in Sections 4,
5, 6 and 7 above, with respect to periods after Termination of Employment,
Fidelity will pay Miller a “Non-Compete Benefit” as described below. If Miller
is not a Specified Employee, the Non-Compete Benefit will be payable in 36 equal
semi-monthly installments, each installment in an amount equal to sixty percent
(60%) of his Base Salary in effect immediately prior to the Termination of
Employment divided by 24, commencing on the 15th or last day of the month
immediately following the date of the Termination of Employment, whichever date
occurs first, and then continuing on the 15th and last day of each calendar
month thereafter until all such installments are paid. If Miller is a Specified
Employee, the Non-Compete Benefit shall not become payable until the first 15th
or last day of the month which is at least six months after Miller’s Termination
of Employment. All installments which would have otherwise been required to be
made over such six-month period if Miller had not been a Specified Employee,
shall be paid to Miller in one lump sum payment on the first 15th or last day of
the month which is at least six months after Miller’s Termination of Employment.
After the lump sum payment, the remaining semi-monthly installments (each equal
to sixty percent (60%) of his Base Salary in effect immediately prior to

8

--------------------------------------------------------------------------------



Termination of Employment divided by 24) will continue on the 15th and last day
of each calendar month until all such installments are paid. If Miller violates
any of the undertakings set forth in Sections 4, 5, 6 and 7 of this Agreement,
Miller waives and forfeits any and all rights to any further payments under this
Agreement, including but not limited to, any additional payments, compensation
or severance he may otherwise be entitled to receive under this Agreement,
whether pursuant to this Section or otherwise.
9.    Specific Performance. Because of Miller's knowledge and experience, Miller
agrees that Fidelity shall be entitled to specific performance, an injunction,
temporary injunction or other similar relief without the posting of a bond or
other security in addition to all other rights and remedies it might have for
any violation of the undertakings set forth in Sections 4, 5, 6 and 7 of this
Agreement. In any such court proceeding, Miller will not object thereto and
claim that monetary damages are an adequate remedy.
10.    Maximum Payments. The total amount payable hereunder as severance pay (as
set forth in Sections 3(b)(i)-(iii)), consideration for the non-compete,
non-solicitation and non-disclosure provisions (as set forth in Section 8), and
any other severance or other similar benefits which contingently or otherwise
exist as of the date of this Agreement under any other arrangement between
Miller and Fidelity or any Affiliate shall not exceed three times Miller’s Base
Salary.
11.    No Setoff. Nothing in this Agreement will limit or otherwise affect such
rights as Miller may have under any other contract or agreement with Fidelity or
Affiliates, except as specifically set forth in such contract or agreement.
Amounts which constitute vested benefits or which Miller is otherwise entitled
to receive under any employee benefit plan, policy, practice or program of or
any contract or agreement (collectively, “programs”) with Fidelity at or
subsequent to Miller’s Termination of Employment will be payable in accordance
with such programs.
12.    Indemnification of Miller. Fidelity shall indemnify Miller and shall
advance reimbursable expenses incurred by Miller in any proceeding against
Miller, including a proceeding brought in the right of Fidelity, as a director
or officer of Fidelity or any subsidiary thereof, except claims and proceedings
brought directly by Fidelity against Miller, to the fullest extent permitted
under the Articles of Incorporation and By-Laws of Fidelity and the Georgia
Business Corporation Code, as amended from time to time. Such indemnities and
advances shall be paid to Miller on the next normal payroll payment date after
Miller’s rights to such amounts are no longer in dispute.
13.    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been
given upon receipt when delivered by hand or upon delivery to the address of the
party determined pursuant to this Section when delivered by express mail,
overnight courier or other similar method to such address or by facsimile
transmission (provided a copy is also sent by registered or certified mail or by
overnight courier), or five (5) business days after deposit of the notice in the
US mail, if mailed by certified or registered mail, with postage prepaid
addressed to the respective party as set forth below, which address may be
changed by written notice to the other party:





9

--------------------------------------------------------------------------------



If to Fidelity:
Fidelity Southern Corporation
3490 Piedmont Road
Suite 1550
Atlanta, Georgia 30305
Attn: Board of Directors
If to Miller:
James B. Miller, Jr.
c/o Fidelity Southern Corporation
3490 Piedmont Road, Suite 1550
Atlanta, Georgia 30305
With a copy to:
James B. Miller, Jr.
1956 River Forest Road
Atlanta, GA 30327
14.    Binding Effect. This Agreement shall inure to the benefit of and be
binding upon and enforceable by Miller and his estate, personal representatives
and heirs, and by Fidelity and its successors and assigns. This Agreement and
the payments hereunder may not be assigned, pledged or otherwise hypothecated by
Miller.
15.    Entire Agreement. This Agreement, including the Split Dollar Plan, the
insurance policies with Great-West, Life Investors and Mass Mutual and the
Miller Management Continuity Agreement are intended by the parties hereto to
constitute the entire understanding of the parties with respect to the
employment of Miller as an employee and officer of Fidelity and election as
Chairman of the Board of Fidelity and supersedes all prior agreements and
understandings, oral or written.
16.    Binding Arbitration/Attorney Fees. Except as otherwise specifically
provided herein, including as provided in Section 9 hereof, Specific
Performance, all disputes arising under this Agreement shall be submitted to and
settled by arbitration. Arbitration shall be by one (1) arbitrator selected in
accordance with the rules of the American Arbitration Association, Atlanta,
Georgia (“AAA”) by the AAA. The hearings before the arbitrator shall be held in
Atlanta, Georgia and shall be conducted in accordance with the rules existing on
the date thereof of the AAA to the extent not inconsistent with this Agreement.
All reasonable costs and expense incurred in connection with any such
arbitration proceedings and those incurred in any civil action to enforce the
same shall be borne by the party against which the decision is rendered. To the
extent that Miller is entitled to reimbursement of any such costs and expenses,
such reimbursements shall be paid to Miller on the next normal payroll payment
date after Miller’s rights to such reimbursements are no longer in dispute;
provided, however, that if Miller is a Specified Employee such payments shall
not be made before the date that is six months after the date of Miller’s
Termination of Employment.
17.    Amendments. This Agreement may not be amended or modified except in
writing signed by both parties.

10

--------------------------------------------------------------------------------



18.    Waivers. The failure of either party to insist upon the strict
performance of any provision hereof shall not constitute a wavier of such
provision. All waivers must be in writing.
19.    Future Employers. Fidelity may notify anyone employing Miller or
evidencing an intention to employ Miller as to the existence and provisions of
this Agreement and may provide any such person or organization a copy of this
Agreement. Miller agrees that for a period of 18 months after Miller’s
Termination of Employment for any reason, Miller will provide Fidelity the
identity of any employer Miller goes to work for along with Miller’s job title
and anticipated job duties with any such employer.
20.    Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the laws of the State of Georgia, excluding its conflicts of laws.
21.    Compliance with Section 409A and Banking Rules. This Agreement is
intended to satisfy the requirements of Code Section 409A and shall be construed
and interpreted in accordance therewith. Notwithstanding any other provision of
this Agreement, Fidelity's obligations under this Agreement shall be subject to
compliance with applicable laws and regulations, including without limitation,
regulations addressing Golden Parachute and Indemnification Payments (12 CFR §
359) (the "Banking Rules"). In consideration for the benefits Miller will
receive pursuant to the terms of this Agreement, Miller hereby voluntarily
waives any claim against the United States or Fidelity for any changes to the
payments or benefits that are required to comply with the Banking Rules. Miller
acknowledges that the Banking Rules may require modification of the
compensation, bonus, incentive and other benefit plans, arrangements, policies
and agreements (including so-called "golden parachute" agreements) that are
provided for under this Agreement. This waiver includes all claims Miller may
have under the laws of the United States or any state related to the
requirements imposed by the Banking Rules, including without limitation a claim
for any compensation or other payments Miller would otherwise receive, any
challenge to the process by which the Banking Rules were adopted and any tort or
constitutional claim about the effect of the Banking Rules on Executive's
employment relationship.
22.    Definitions. For purposes of this Agreement:
(a)    “Affiliate” means any entity with whom Fidelity would be considered a
single employer under Code Sections 414(b) or 414(c).
(b)    “Specified Employee” means an employee who is (i) an officer of Fidelity
having annual compensation greater than $165,000 (with certain adjustments for
inflation after the date hereof), (ii) a five-percent owner of Fidelity or (iii)
a one-percent owner of Fidelity having annual compensation greater than
$150,000. For purposes of this Section, no more than 50 employees (or, if
lesser, the greater of three or 10 percent of the employees) shall be treated as
officers. Employees who (i) normally work less than 17 1/2 hours per week, (ii)
normally work not more than 6 months during any year, (iii) have not attained
age 21 or (iv) are included in a unit of employees covered by an agreement which
the Secretary of Labor finds to be a collective bargaining agreement between
employee representatives and Fidelity (except as otherwise provided in
regulations issued under the Code) shall be excluded for purposes of determining
the number of officers. For purposes of this Section, the term “five-percent
owner” (“one-percent owner”) means any person who owns more than five percent
(one percent) of the outstanding

11

--------------------------------------------------------------------------------



stock of Fidelity or stock possessing more than five percent (one percent) of
the total combined voting power of all stock of Fidelity. For purposes of
determining ownership, the attribution rules of Section 318 of the Code shall be
applied by substituting “five percent” for “50 percent” in Section 318(a)(2) and
the rules of Sections 414(b), 414(c) and 414(m) of the Code shall not apply. For
purposes of this Section, the term “compensation” has the meaning given such
term by Section 414(q)(4) of the Code. The determination of whether Miller is a
Specified Employee will be based on a December 31 identification date such that
if Miller satisfies the above definition of Specified Employee at any time
during the 12-month period ending on December 31, he will be treated as a
Specified Employee if he has a Termination of Employment during the 12-month
period beginning on the first day of the fourth month following the
identification date. This definition is intended to comply with the specified
employee rules of Section 409A(a)(2)(B)(i) of the Code and shall be interpreted
accordingly.
(c)    “Termination of Employment” means the termination of Miller's employment
with Fidelity Southern, the Bank and all Affiliates. It is intended that a
separation from service, as determined in accordance with Section 409A of the
Code and the regulations and other guidance issued thereunder, shall be required
for a Termination of Employment and, for such purpose, a separation from service
shall be deemed to occur if the parties expect that Miller will not perform any
future services in any capacity for Fidelity Southern, the Bank or any
Affiliate, whether as an employee or otherwise.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
FIDELITY SOUTHERN CORPORATION                                        
BY: /s/ DAVID R. BOCKEL _ _    
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
FIDELITY BANK
BY: /s/ DAVID R. BOCKEL     
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
MILLER


/s/ JAMES B. MILLER, JR.            
James B. Miller, Jr.



12

--------------------------------------------------------------------------------




ATTACHMENT A
INCENTIVE COMPENSATION


For each calendar year during the term of the Agreement, the Compensation
Committee (“Committee”) of the Board of Directors of Fidelity will establish in
its sole discretion (after discussion with Miller) the percentage of base salary
available for incentive compensation consideration and the executive incentive
compensation evaluation criteria, which will include corporate and individual
performance measurements, goals and objectives, both financial and
non-financial, for such calendar year prior to or at the commencement of the
calendar year. Miller will be paid incentive compensation (“Incentive
Compensation”), if any, in cash as determined by the Committee following its
evaluation of Corporate and individual performance relative to the executive
compensation criteria established at the beginning of the calendar year and such
other measures or modifications as the Committee at its sole discretion, may
consider.
The Committee has determined that in 2013 Miller will be eligible for 20% of
base compensation as Incentive Compensation, or such amount as may be determined
by the Compensation Committee. The Committee will evaluate Fidelity’s and
Miller’s 2013 performance relative to the following financial and non-financial
measurements, goals and objectives, and such other measures and modifications as
the Committee, in its sole discretion, may consider in the determination of
Incentive Compensation to be paid for 2013.
1.
Financial Performance Measurements based on the approved 2013 Budget (These
measurements may be modified for evaluation purposes at any time during 2013
based on changes in the strategic plan, the business plan, competitive or
economic factors, changes in regulatory or accounting rules, laws or regulations
or such other factors as the Compensation Committee, in its sole discretion, may
determine.):

•
Net income

•
Earnings per share (EPS)

•
Return on equity (ROE)

•
Return on assets (ROA)

•
Total stockholder return

•
Loan growth

•
Asset quality

•
Deposit growth

•
Net interest margin

•
Noninterest income

•
Noninterest expense management and control

•
Business unit net income













--------------------------------------------------------------------------------




2.
Non-financial Corporate and Individual Goals including but not limited to:

•
Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better

•
Hiring proven lenders and managers, as identified, to grow loans and deposits or
develop, expand or improve operations and products and services and their
delivery

•
Opening new branches and loan production offices to profitably expand market
presence

•
Market share growth

•
Development/expansion of profitable products/services and delivery systems

•
Furtherance of or achievement of strategic goals and objectives

•
Individual performance based on competitive, legal, regulatory, and economic
conditions

•
Such other factors as the Compensation Committee in its sole discretion may
consider in determining the amount, if any, of Incentive Compensation to be
awarded.

The right of Miller to receive Incentive Compensation, if any, hereunder related
to a calendar year shall vest on the last day of such calendar year. In the
event Miller is entitled pursuant to the Agreement and the determination of the
Committee at its sole discretion to Incentive Compensation for a period of less
than a full year, the Incentive Compensation, if any, for such year shall vest
on the last day of his employment.
Within 60 days after the end of 2013, management shall calculate and evaluate
Fidelity’s and Miller’s performance relative to the 2013 Criteria and provide
such calculations and evaluations to the Committee for its review.
The Committee shall, no later than March 15, 2014, make its own independent
assessment of the extent to which the 2013 Criteria and such other measures and
modifications as the Committee, in its sole discretion, may consider have been
achieved; and, based on its assessment, shall award and pay Incentive
Compensation in such amounts, if any, as it deems to have been earned by Miller.
The Committee may revise or modify the 2013 Criteria for the year to the extent
the Committee, in the exercise of its sole and absolute discretion, believes
necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.
In addition, in determining whether or to the extent that any one or more of the
2013 Criteria have been met, the Committee may adjust the Corporation’s
financial results to exclude the effects of any or all extraordinary items (as
determined under generally accepted accounting principles) and any other unusual
or non-recurring items that distort year-to-year comparisons of results or
otherwise distort results for the year (either on an entity, business unit, or
consolidated basis) and consider the impact on results of other events,
including but not limited to, charges or costs associated with restructurings of
the Corporation, discontinued operations, acquisitions or dispositions of
business entities or assets, reorganizations, mergers or divestures, the effects
of competition or economic conditions, and of changes in tax, regulatory or
accounting rules, laws or regulations.

2

--------------------------------------------------------------------------------




Payment is to be made in cash, restricted stock, or any other appropriate legal
manner during the two and one-half month period in the calendar year following
the calendar year for which the Incentive Compensation is earned ending on March
15. The Committee, in its sole discretion, during a calendar year may make a
non-refundable prepayment of a portion of the Incentive Compensation to Miller
if it believes that the partial payment will not exceed the amount of the
Incentive Compensation for that calendar year.


FIDELITY SOUTHERN CORPORATION
BY: /s/ DAVID R. BOCKEL _ _    
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
FIDELITY BANK
BY: /s/ DAVID R. BOCKEL     
Major General (Ret) David R. Bockel
Chairman, Compensation Committee
                        
MILLER


/s/ JAMES B. MILLER, JR.            
James B. Miller, Jr.

3